Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2018

                                   No. 04-18-00804-CV

                        IN THE INTEREST OF R.J.B. A CHILD,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA00078
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
    The Appellant’s Motion for Extension of Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to December 6, 2018.




                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court